Exhibit 99.1 PRIMERICA REPORTS SECOND QUARTER 2015 RESULTS 14% growth in life insurance policies issued 9% growth in Investment and Savings Products sales 5% increase in life insurance licensed representatives to 101,008 Diluted EPS of $0.94 and diluted operating EPS of $0.93 16.1% net income return on stockholders’ equity and 17.0% net operating income return on adjusted stockholders’ equity (ROAE) 40,000 attendees at biennial convention in July 2015 Duluth, GA, August 5, 2015 – Primerica, Inc. (NYSE: PRI) announced today financial results for the quarter ended June 30, 2015.Total revenues were $350.9 million in the second quarter of 2015 and net income was $49.2 million, or $0.94 per diluted share. In the second quarter operating revenues increased by 6% to $350.3 million compared with $330.3 million in the prior year period.Strong operating results were driven by growth in the Term Life segment including 14% growth in life insurance policies issued and a 10% increase in net premiums.The Investment and Savings Products segment continued to perform well with a 9% increase in product sales and 7% growth in average client asset values year-over-year. Operating results reflect higher than historically incurred claims in the current quarter whereas incurred claims were lower than historical levels in the prior year period.Net investment income continues to be modestly impacted by lower yields on invested assets and ongoing capital deployment.The comparison of year-over-year results was also negatively impacted by the declining Canadian dollar value which reduced operating revenues by approximately $7.5 million and net operating income by approximately $1.5 million.While net operating income of $48.8 million was consistent with the prior year period, net operating income per diluted share increased 7% to $0.93 reflecting ongoing return of capital to stockholders through share repurchases.ROAE expanded to 17.0% on an operating basis versus 16.3% in the second quarter of 2014. 1 Glenn Williams, Chief Executive Officer said, “Solid core performance across business segments combined with active capital deployment drove growth in operating EPS and ROAE versus the second quarter a year ago.Our ongoing efforts to drive organic growth resulted in a 5% increase in the size of our life insurance licensed sales force reflecting 15% growth in new representatives obtaining a life insurance license year-over-year.In the second quarter, Term Life issued polices increased 14% and Investment and Savings Products continued to experience record setting sales, up 9% compared with the year ago period.The excitement generated by the incentives, technology and product enhancements launched at our July convention should continue to generate growth in the second half of 2015.” Distribution Results ● Primerica’s biennial convention at the Georgia Dome in July was attended by approximately 40,000 people from the United States, Canada and Puerto Rico.Sales representatives attended workshops, exhibits and general sessions where they received training and learned about product enhancements and technology initiatives in order to drive growth in the second half of 2015 and beyond. ● The size of our life-licensed sales force increased 5% to 101,008 at June 30, 2015 compared with 96,596 at June 30, 2014, and increased 3% from 98,145 at March 31, 2015.In the second quarter, recruiting of new representatives increased 20% versus the year ago quarter, reflecting continued positive momentum in the business as well as extensive competitions to receive recognition in the Georgia Dome at the convention. Recruiting growth in recent periods led to 15% growth in new life licensed representatives compared with the prior year period.On a sequential quarter basis, new life insurance licenses increased 39% compared with the seasonally lower first quarter and recruiting of new representatives increased 13%. ● In the second quarter, term life insurance policies issued grew 14% to 68,097 compared with the second quarter of 2014.Productivity in the quarter of 0.23 policies per life licensed representative per month was higher than 0.21 in the prior year quarter and above the range of historical productivity.Productivity was driven by building on the momentum generated in the first quarter and complemented by the recognition programs and technology enhancements leading up to our convention. On a sequential quarter basis, term life insurance policies issued increased 22% compared with the first quarter of 2015, reflecting typical seasonality as well as growth in productivity and the size of the life insurance licensed sales force in the second quarter. ● Investment and Savings Products sales in the second quarter of $1.57 billion, up 9% compared with the second quarter a year ago, marked the highest ISP sales quarter in the company’s history.These results primarily reflect strong sales of retail mutual funds, variable annuities and Canadian segregated funds.On a sequential quarter basis, total ISP sales increased 3% versus the strong sales in the first quarter of 2015. Client asset values increased 3% to $49.37 billion at June 30, 2015 relative to a year ago and were consistent with the end of the first quarter. 2 Segment Results Primerica operates in two primary business segments: Term Life Insurance and Investment and Savings Products, and has a third segment, Corporate and Other Distributed Products.Results for the segments are shown below. Actual Operating (1) Q2 2015 Q2 2014 % Change Q2 2015 Q2 2014 % Change ($ in thousands) ($ in thousands) Revenues: Term Life Insurance $ $ 9
